                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


  JEROME YAZZIE,

          Petitioner,
  vs.                                                  No. 1:20-cv-00160-PJK-JHR
                                                       No. 1:11-cr-03108-PJK-JHR-1
  UNITED STATES of AMERICA,

          Respondent.




                                          ORDER


        THIS MATTER comes on for consideration of Jerome Yazzie=s unauthorized

second or successive motion under 28 U.S.C. ' 2255 (ECF No. 215, 1:11-cr-03108-PJK-

JHR; ECF No. 1, 1:20-cv-00160-PJK-JHR). A jury convicted Mr. Yazzie on five

counts, including aggravated burglary, robbery, kidnapping, and carrying, using and

possessing a firearm in relation to crimes of violence. Mr. Yazzie received an enhanced

sentence pursuant to 18 U.S.C. § 924(c) because (1) the jury found that he discharged the

firearm while committing robbery and aggravated burglary, and (2) he was convicted of

two different violations of § 924. Mr. Yazzie claims, in part, that his sentence should be

reviewed in light of the Supreme Court’s finding that the definition of “crime of

violence” found in 18 U.S.C. § 924(c)(3) is unconstitutionally vague. See United States

v. Davis, __ U.S. __, 139 S. Ct. 2319 (2019).

        This court lacks jurisdiction to entertain a second or successive § 2255 motion
unless the movant first obtains authorization from the circuit court of appeals pursuant to

28 U.S.C. §§ 2244(b)(3)(A) and 2255(h). See United States v. McKye, 947 F.3d 1293,

1295 (10th Cir. 2020). This court may transfer an unauthorized second or successive

motion to the circuit court of appeals under 28 U.S.C. § 1631 if it finds that such a

transfer is “in the interest of justice.” In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008).

       The court finds that it is in the interest of justice to transfer this motion to the

United States Court of Appeals for the Tenth Circuit. Mr. Yazzie was exposed to the

mandatory minimum sentences of § 924(c)(1)(A) because his acts fit the definition of

“crime of violence” contained in § 924(c)(3)(B). The United States Supreme Court has

since held that definition unconstitutionally vague. Davis, 139 S. Ct. at 2324. The

Tenth Circuit has determined that Davis announced a “new constitutional rule that is

retroactive on collateral review,” as required to justify a 28 U.S.C. § 2255(h)(2)

certification. United States v. Bowen, 936 F.3d 1091, 1097–98 (10th Cir. 2019); In re

Mullins, 942 F.3d 975, 979 (10th Cir. 2019). The court finds no indication that Mr.

Yazzie’s motion was not filed in good faith. See Coleman v. United States, 106 F.3d

339, 341 (10th Cir. 1997) (per curiam). The interests of justice would be served by

transferring this motion to allow Mr. Yazzie to seek certification.

       IT IS THEREFORE ORDERED that the defendant’s motion (ECF No. 215, 1:11-

cr-03108-PJK-JHR; ECF No. 1, 1:20-cv-00160-PJK-JHR) is an unauthorized second or

successive motion under 28 U.S.C. § 2255 that is hereby TRANSFERRED to the United

States Court of Appeals for the Tenth Circuit pursuant to 28 U.S.C. § 1631.
                                               2
      IT IS FURTHER ORDERED that the Clerk of the Court shall forward a copy of

the defendant’s motion (ECF No. 215, 1:11-cr-03108-PJK-JHR; ECF No. 1, 1:20-cv-

00160-PJK-JHR) to the Clerk of the Tenth Circuit Court of Appeals for processing under

28 U.S.C. § 2244(b)(3).

      DATED this 4th day of March 2020, at Santa Fe, New Mexico.


                                        /s/ Paul Kelly, Jr.
                                        United States Circuit Judge
                                        Sitting by Designation




                                          3
